UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1584


WILLIAM ANTHONY TACCINO,

                    Plaintiff - Appellant,

             v.

COMMISSIONER, SOCIAL SECURITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:16-cv-02775-JFM)


Submitted: September 18, 2017                               Decided: November 13, 2017


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge


Affirmed by unpublished per curiam opinion.


William A. Taccino, Appellant Pro Se. Gabriel Robert Deadwyler, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William A. Taccino appeals the district court’s order accepting the

recommendation of the magistrate judge and granting defendant’s motion to dismiss his

civil complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Taccino v. Comm’r, Soc. Sec., No.

1:16-cv-02775-JFM (D. Md. Mar. 30, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2